UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2013(Unaudited) DWS International Fund Shares Value ($) Common Stocks 97.1% Australia 9.0% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Commonwealth Bank of Australia Lend Lease Group Macquarie Group Ltd. Origin Energy Ltd. Rio Tinto Ltd. Woolworths Ltd. (Cost $68,219,937) Denmark 1.6% Coloplast AS "B" Novo Nordisk AS "B" (Cost $11,154,964) Finland 1.3% Fortum Oyj Nokia Oyj* (Cost $8,443,111) France 6.6% Dassault Systemes L'Oreal SA LVMH Moet Hennessy Louis Vuitton SA (a) Publicis Groupe Sanofi Technip SA Total SA (Cost $44,613,446) Germany 12.5% Adidas AG BASF SE Bayer AG (Registered) Bayerische Motoren Werke AG Beiersdorf AG Deutsche Post AG (Registered) Siemens AG (Registered) Suedzucker AG (Cost $75,389,694) Hong Kong 3.7% BOC Hong Kong (Holdings) Ltd. Noble Group Ltd. (Cost $25,801,814) Italy 3.3% Snam SpA UniCredit SpA (Cost $21,211,641) Japan 18.3% Bridgestone Corp. Canon, Inc. FANUC Corp. Hitachi Ltd. Japan Tobacco, Inc. Keyence Corp. Marubeni Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsui & Co., Ltd. Mizuho Financial Group, Inc. Nabtesco Corp. SoftBank Corp. Sumitomo Mitsui Financial Group, Inc. Sumitomo Realty & Development Co., Ltd. Suzuki Motor Corp. Toyota Motor Corp. (Cost $124,892,467) Netherlands 8.6% Aegon NV Akzo Nobel NV ING Groep NV (CVA)* Koninklijke DSM NV Royal Dutch Shell PLC "B" (Cost $53,438,135) Norway 3.0% DNB ASA Telenor ASA (Cost $14,924,884) Singapore 0.7% United Overseas Bank Ltd.(Cost $5,052,107) Spain 1.3% Inditex SA(Cost $9,359,480) Sweden 2.6% Sandvik AB TeliaSonera AB (Cost $18,393,014) Switzerland 9.1% Nestle SA (Registered) Roche Holding AG (Genusschein) Swiss Life Holding AG (Registered)* UBS AG (Registered)* (Cost $62,090,178) United Kingdom 15.5% Anglo American PLC Barclays PLC British American Tobacco PLC Capita PLC Centrica PLC Diageo PLC Inmarsat PLC Old Mutual PLC Prudential PLC SABMiller PLC Vodafone Group PLC WPP PLC (Cost $97,820,054) Total Common Stocks (Cost $640,804,926) Securities Lending Collateral 0.8% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $6,131,824) Cash Equivalents 2.7% Central Cash Management Fund, 0.07% (b) (Cost $21,711,975) % of Net Assets Value ($) Total Investment Portfolio (Cost $668,648,725) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $668,869,267.At November 30, 2013, net unrealized appreciation for all securities based on tax cost was $128,547,442.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $134,131,376 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,583,934. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at November 30, 2013 amounted to $5,730,797, which is 0.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen (Certificate of Stock) At November 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500E-Mini Index USD 12/20/2013 Currency Abbreviation USD United States Dollar At November 30, 2013 the DWS International Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Financials 25.6 % Industrials 13.9 % Consumer Discretionary 13.8 % Consumer Staples 10.2 % Health Care 9.6 % Telecommunication Services 7.2 % Energy 5.9 % Materials 5.6 % Information Technology 4.6 % Utilities 3.6 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) Australia $
